Title: To George Washington from Brigadier General Henry Knox, 14 April 1780
From: Knox, Henry
To: Washington, George


          
            Sir
            Morris-town 14th April 1780.
          
          I do myself the honour to enclose to your Excellency, a representation made by Lt Col: Carrington, stating the principles of promotion which operate in the Corps of Artillery under my Command, and the inconveniencies which will arise, if the Regiment of artillery, in South Carolina under the Command of Col: Beekman (which is said to be a continental Regiment) shall not be obliged, to conform to the general Rules of Rank, which have been adopted.
          The South Carolina Regiment of Artillery must be either a State, or Continental Regiment—If it shall be clearly ascertained to be the former, all the difficulties which are feared, will be removed at once, because the relative Rank, between State Officers and continental Officers of the same Grade, are fully understood—but, If it shall be found (as I believe it will be) a Regiment with continental commissions and pay, an indispensible necessity arises, of placing it on the same footing with the rest of the Corps.
          I observe by the return of Col: Beekmans Regiment, that it consists of but six companies, whereas the continental Establishment is twelve. It is an evident impropriety, to have three field Officers to six companies, and so few men as are mentioned in the Return of the Regiment. I would therefore, with due deference propose, that in consideration of the probability of the Seat of War being in a considerable degree, transferred to the Southward, and the confidence and safety, the knowlege of Artillery must give to any State, that Capt: Kingsbury’s company from North Carolina, should be added to Beekmans Regiment, and that the State of North Carolina, should be called upon to raise five other companies of Artillery, to be also added to that Regiment, which will compleat its companies, according to the continental establishment, and that Regiment to be recieved as part of the established Corps of Artillery, belonging to the United States, and the principles of promotion already adopted, to operate as fully in that, as any other Regiment in the Corps.
          
          The Captains of the new companies proposed to be raised in North Carolina, to be taken of the oldest Capt: Lieutenants or Lieutenants in the Line of Artillery, for this obvious reason, that those Officers have been long in the Service, and in every respect, better qualified than Officers newly appointed, can possibly be.
          Should this arrangement be conformable to your Excellency’s Ideas, I should be extremely obliged, by your writing to Congress immediately on the Subject, and also to remind them of the Arrangement of the Maryland companies, to Col: Harrisons Regiment—Lt Col: Carrington will go to Philadelphia tomorrow or next day, in order to get in readiness the ammunition designed for the Southward. He will be happy in taking your Excellency’s commands, on these Subjects, and as he is particularly interested in them, will pay every possible attention to them, whilst he shall be in Philadelphia. I am with the greatest respect, Your Excellencys Most Obedient, humble servant
          
            H. Knox
          
        